Jfourtfj Court of
                                   is>an gntomo,

                                           July 24,2013


                                        No.04-13-00029-CR


                                Horacio Fidencio BENAVIDEZ,
                                             Appellant


                                                v.



                                        The STATE of Texas,
                                             Appellee


                   From the 218th Judicial District Court, Frio County, Texas
                                Trial Court No. 10-11-00132-CRF
                            Honorable Stella Saxon, Judge Presiding



                                           ORDER

       Appellant has filed a third motion to extend time to file appellant's brief; this is not
appellant's first motion as he states in the motion. We GRANT the motion and ORDER
appellant to file the brief on or before August 21, 2013. Appellant is advised that nor further
extensions of time to file the brief will be granted absent written proof of extraordinary
circumstances.




                                                     MarialyR-Barnaffl, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2013.




                                                     Keith E. Hottle
                                                     Clerk of Court